ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Gabrielle Gelozin Reg. No. 78,904 on 7/7/2022. Applicant has authorized amendments to claims 1, 11, and 17					
The applications claims 1, 11, and 17 have been amended as follows: 
1.	(Currently amended) A system for delivering fire suppression agent to a cooking appliance, comprising:
	a fuel delivery path extending from a source of cooking fuel to a burner of the cooking appliance;
	a source of fire suppression agent selectively in fluid communication with the fuel delivery path; 
	a valve assembly operatively associated with the fuel delivery path and the source of fire suppression agent, wherein the valve assembly is configured to control the delivery of fire suppression agent to the burner of the cooking appliance and shut off the burner from the source of cooking fuel without having to provide dedicated piping to deliver the fire suppression agent,
	wherein plural cooking appliances are in fluid communication with the valve assembly via separate fuel delivery paths, wherein the plural cooking appliances include different types of cooking appliances; and
	a deflector switch disposed at a junction between the plural cooking appliances 
11.	(Currently amended) A system for delivering fire suppression agent to a cooking appliance, comprising:
	a fuel delivery path extending from a source of cooking fuel to a burner of the cooking appliance;
	a source of fire suppression agent selectively in fluid communication with the fuel delivery path; and
	a valve assembly operatively associated with the fuel delivery path and the source of delivering fire suppression agent, the valve assembly having:
		a first position permitting fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while preventing fluid communication between the source of fire suppression agent and the burner through the fuel delivery path; and
		a second position preventing fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while permitting fluid communication between the source of fire suppression agent and the burner through the fuel delivery path in the event of a fire, without having to provide dedicated piping to deliver the fire suppression agent,
	wherein plural cooking appliances are in fluid communication with the valve assembly via separate fuel delivery paths, wherein the plural cooking appliances include different types of cooking appliances; and
	a deflector switch disposed at a junction between plural cooking appliances 
17.	(Currently amended) A method of delivering fire suppression agent to a cooking appliance, comprising:
	connecting a source of fire suppression agent to a fuel delivery path extending from a source of cooking fuel to a burner of the cooking appliance; and
	facilitating the delivery of fire suppression agent to the burner of the cooking appliance as cooking fuel to the burner is shut off from a source of cooking fuel, without having to provide dedicated piping to deliver the fire suppression agent, in the event of a fire,
	wherein plural cooking appliances are in fluid communication with the valve assembly via separate fuel delivery paths, wherein the plural cooking appliances include different types of cooking appliances, wherein facilitating includes, controlling a deflector switch disposed at a junction between the plural cooking appliances 
Allowable subject matter
Claims 1-8 and 10-20 are allowed. Claim 9 has been cancelled. 
Please see renumbered claims for correct claim numbering.

The following is an examiners statement of reasons for allowance:
Regarding claims 1, 11, and 17; the prior art fails to disclose the noted fire suppression agent being used with a deflector switch disposed at a junction between the plural cooking appliances to facilitate the delivery of said agent to one or more of the plural cooking appliances, as the noted switch is not located at a spot between the plural cooking appliances but is noted used upstream of there to control the switch of cooking fuel to that of the suppression agent in the prior art. 
Claims 2-8, 10, 12-16, and 18-20 are seen to be in allowance for further limiting claim 1, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752